Citation Nr: 0717586	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right fifth finger.

2.  Entitlement to service connection for residuals of a 
fracture of the left fifth finger.

3.  Entitlement to service connection for residuals of a left 
elbow sprain.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for residuals of a back 
injury.

6.  Entitlement to service connection for residuals of a left 
shoulder injury.

7.  Entitlement to service connection for residuals of a head 
injury.

8.  Entitlement to service connection for numbness and 
tingling of the legs and feet. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1984.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2005, the Board affirmed the RO's August 2002 
decision.  The veteran then
appealed the Board's decision to the United States Court of 
Appeals for Veterans
Claims (Court).  In January 2007, based on a Joint Motion To 
Vacate And Remand
The Board Decision (joint motion), the Court remanded the 
claims to the Board for
compliance with the instructions in the joint motion.  

The Board in turn remands the claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
residuals of bilateral fifth finger fractures, a left elbow 
sprain and neck, back, left shoulder and head injuries and 
numbness and tingling of the legs and feet.  Additional 
action is necessary before the Board can decide these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not provided the 
veteran adequate notice and assistance with regard to his 
claims such that any decision to proceed in adjudicating them 
would prejudice the veteran in the disposition thereof.  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims during the course of this appeal.  However, in a Brief 
of Appellant (brief) dated August 2006, the veteran asserts 
that such notice is inadequate.  This procedural defect must 
therefore be cured on remand by providing the veteran more 
comprehensive VCAA notice, which complies with the 
aforementioned case precedent.  

In addition, in the previously noted joint motion and brief, 
the parties to this appeal agree that there is pertinent 
outstanding evidence that needs to be obtained in support of 
the veteran's claims.  Such evidence includes: records of the 
veteran's treatment at the VA Medical Centers in Dallas and 
Fort Worth dated prior to 2001 (not yet requested); records 
of the veteran's treatment at the VA Medical Center in 
Beaumont, Texas (requested from the VA Medical Center in 
Houston, Texas in June 2002); and the records upon which the 
Social Security Administration (SSA) relied in deciding the 
veteran's claim for disability benefits.  Inasmuch as these 
records are pertinent to the claims on appeal, an effort must 
be made to secure and associate them with the claims file on 
remand.    

Finally, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, as the veteran's representative alleges, examinations 
of the claimed disabilities are necessary.  Medical evidence 
establishes that the veteran sought treatment for the claimed 
disabilities prior to, during and/or after service.  An 
opinion is thus needed regarding whether these disabilities 
are related to the veteran's active service, either directly 
or based on a theory of aggravation.  

The Board REMANDS this case for the following action:

1.  Request, obtain and associate with 
the claims file all outstanding records 
of the veteran's pre-2001 treatment at 
the VA Medical Centers in Dallas, Ft. 
Worth and Beaumont, Texas.  If the 
records from the VA Medical Center in 
Beaumont, Texas have been transferred to 
another VA Medical Center, indicate this 
fact in writing in the record and then 
request such records from that facility.  

3.  Request, obtain and associate with 
the claims file the records upon which 
SSA relied in deciding the veteran's 
claim for disability benefits.

3.  Provide the veteran VCAA notice 
pertaining to his service connection 
claims, which satisfies the requirements 
of the Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.  As part 
of this notice and provided any of the 
previously noted records are unavailable, 
explain this fact to the veteran, 
indicate what action was taken to 
retrieve the records and why they do not 
exist, and note that any further action 
to obtain such records would be futile.

4.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
residuals of bilateral fifth finger 
fractures, a left elbow sprain and 
neck, back, left shoulder and head 
injuries and/or numbness and 
tingling of the legs and feet;  

b) for each residual/disability 
shown to exist, opine whether it is 
at least as likely as not related to 
the veteran's active service, 
including documented in-service 
finger, left elbow, neck, back, left 
shoulder, head and leg complaints;  

c) for each residual/disability 
found to have preexisted service, 
opined whether it increased in 
disability in service beyond its 
natural progression; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Readjudicate the veteran's claims for 
service connection based on all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




